Golban v Zalmanov (2021 NY Slip Op 05695)





Golban v Zalmanov


2021 NY Slip Op 05695


Decided on October 20, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ROBERT J. MILLER
LARA J. GENOVESI
WILLIAM G. FORD, JJ.


2018-07849
 (Index No. 714784/17)

[*1]Tatiana Golban, respondent, 
vVadim Zalmanov, appellant, et al., defendants.


Thomas Weiss & Associates, P.C., Garden City, NY (Lindsay Borman of counsel), for appellant.
Kishner Miller Himes, P.C., New York, NY (Ryan O. Miller and Jonathan Cohen of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, for the partition and sale of real property, the defendant Vadim Zalmanov appeals from a decision of the Supreme Court, Queens County (Janice A. Taylor, J.), entered May 3, 2018.
ORDERED that the appeal is dismissed, with costs.
The paper appealed from is designated "MEMORANDUM" and directs the parties to "[s]ettle order" (see Funk v Barry, 89 NY2d 364, 367). Thus, the paper appealed from constitutes a decision, not an order (see US Bank N.A. v Calle, 181 AD3d 938, 938; see also Ramirez v City of New York, 90 AD3d 1009, 1009). The appeal from the decision must be dismissed, as no appeal lies from a decision (see CPLR 5512[a]; Schicchi v J.A. Green Constr. Corp., 100 AD2d 509).
RIVERA, J.P., MILLER, GENOVESI and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court